Citation Nr: 0520320	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  98-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the period September 26, 2003, to November 22, 2004, for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 40 percent, 
commencing November 23, 2004, for degenerative joint disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1962 
to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the Jackson, 
Mississippi Regional Office of the Department of Veterans 
Affairs (VA), which continued the veteran's 10 percent rating 
for degenerative joint disease of the lumbar spine.  In 
August 2003, the RO increased the veteran's rating to 20 
percent, effective April 2003.  

In March 2004, the Board found that the evidence did not 
support a rating in excess of 10 percent prior to April 25, 
2003; furthermore, the evidence did not support a rating in 
excess of 20 percent from April 25, 2003 to September 26, 
2003.  The veteran did not appeal that decision.  The issue 
of a higher rating from September 26, 2003, to the present 
time, was remanded by the Board.  

In January 2005, the RO increased the veteran's rating to 40 
percent, effective November 23, 2004.  The veteran requests a 
higher rating.  Jurisdiction for the veteran's appeal was 
subsequently transferred to the Winston-Salem, North Carolina 
Regional Office (RO).

In September 1999, June 2003, and March 2004, the Board 
remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in June 
2005.

In the September 1999 and March 2004 Board remands, the RO 
was advised that the veteran has had a claim for a total 
rating based on individual unemployability (TDIU) pending 
since August 1997.  This issue was referred to the RO in both 
remands for appropriate development.  To date, this issue has 
not been addressed.  The RO must undertake action on this 
issue as soon as possible.



FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  For the period from September 26, 2003, to November 22, 
2004, degenerative joint disease of the lumbar spine was 
static, and not shown to cause more than moderate limitation 
of motion. 

3.  From November 23, 2004, to the present, degenerative 
joint disease of the lumbar spine manifested with severe 
limitation of motion as evidenced by forward flexion limited 
to 30 degrees, extension to five degrees, left lateral 
flexion to 10 degrees, right lateral flexion to 10 degrees, 
left lateral rotation to five degrees, and right lateral 
rotation to five degrees; muscle spasm, and objective pain.


CONCLUSIONS OF LAW

1.  From September 26, 2003, to November 22, 2004, the 
criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).

2.  For the period commencing November 23, 2004, the criteria 
for an evaluation in excess of 40 percent for degenerative 
joint disease of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in August 1997, before the enactment of the VCAA.  
Letters dated in April 2003, June 2003, and March 2004 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  In the April 2003 letter, the 
Board informed that veteran that he was to be scheduled for a 
VA examination.  In the March 2004 letter, VA notified the 
veteran of his responsibility to submit evidence that showed 
that his condition was worse or had increased in severity.  
This letter informed the veteran of what evidence was 
necessary to substantiate claims for increased ratings.  The 
letter also suggested that he submit any evidence in his 
possession that pertained to his appeal.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the May 1998 statement of the case and March 
2002, August 2003, and January 2005 supplemental statements 
of the case provided guidance regarding the evidence 
necessary to substantiate his claim.  The May 1998 statement 
of the case provided the veteran with the rating criteria 
effective prior to September 26, 2003 for limitation of 
motion of the lumbar spine as found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The March 2002 supplemental 
statement of the case provided the veteran VA's duty to 
assist requirements as found in 38 C.F.R. § 3.159.  The 
August 2003 supplemental statement of the case provided the 
veteran with the rating criteria for intervertebral disc 
syndrome as found in 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective prior to September 23, 2002, and the amended 
criteria effective September 23, 2002.  The January 2005 
supplemental statement of the case provided the veteran the 
rating criteria for disabilities of the spine, effective 
September 26, 2003 and found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from September 1962 
to February 1993.

In July 1993, the veteran was service connected for 
degenerative joint disease of the lumbar spine with a 10 
percent evaluation.  In an August 2003 rating decision, the 
RO increased the veteran's rating to 20 percent disabling, 
effective April 25, 2003.  The increase was based on findings 
from an April 2003 VA examination.

Associated with the claims folder are VA outpatient treatment 
records.  These records reflect no complaints of or treatment 
for any back pathology from September 26, 2003 to November 
23, 2004.

In November 2004, the veteran underwent a VA examination, 
wherein he reported having constant pain in his lower back.  
It was hard for him to sit and stand.  Cold and wet weather 
exacerbated his condition.  The pain was sharp and piercing 
and traveled to his right hip.  There was burning pain to the 
posterior right thigh.  He also complained of tingling in his 
feet, but he had diabetes and was not sure whether this was 
related to the diabetes or his lower back disability.  In 
addition, he had problems when he walked, as he would stumble 
and occasionally drag his right foot.  The intensity of the 
pain varied with the lowest amount of pain being five out of 
10.  He was not taking any medication for the pain and used a 
cane if necessary.  He also reported that he did not often 
have periods of flare-ups.  

Physical examination revealed the veteran's spine was 
straightened and that he had good, but stiff posture. Gait 
was slow and deliberate, and he forcefully and deliberately 
picked up the right foot.  There was limited range of motion 
of the thoracolumbar spine.  Forward flexion was to 30 
degrees, extension was to five degrees, left and right 
lateral flexion were to 10 degrees each, and left and right 
lateral rotation were both limited to five degrees.  The pain 
was constant.  Regarding fatigue, lack or endurance following 
repetitive use or during flare-ups, the pain was more severe 
if he had rested and just began movement.  The examiner noted 
paravertebral spasm and facial grimaces when doing movements.  
The muscle spasm caused flattening on the natural curvature 
of the spine.  There was no ankylosis or abnormality of 
musculature of the back.  Neurological examination was within 
normal limits.  X-rays of the lumbar spine revealed narrowing 
of the L5 disc space with small anterior spurs, and no 
fracture, spondylolysis, or spondylolisthesis.  The diagnoses 
were degenerative joint disease of the lumbar spine with 
radicular symptoms and paravertebral spasm.  The examiner 
noted that the veteran had lost 1.5 inches in height since 
his previous VA examination in April 2003, which was due to 
disc degeneration in the lumbar spine.  The examiner opined 
that the veteran had lost some of his normal curvature or 
lordosis to the spine, which caused the paraspinous muscles 
to contract and joints that do not usually bear weight to 
bear weight (facet joints).  This would result in constant 
pain and the veteran showed clinical signs of spinal 
stenosis/radiculopathy at L5, as described by his discomfort 
in the right leg.

In a January 14, 2005 rating decision, the RO increased the 
veteran's rating to 40 percent for degenerative joint disease 
of the lumbar spine, effective November 23, 2004.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).


5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
Rating
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a 
higher evaluation for that segment. 


38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

 


 

 

38 C.F.R. § 4.71, Plate V (2004)

For the period September 26, 2003, to November 22, 2004, the 
veteran is rated as 20 percent disabling for degenerative 
joint disease of the lumbar spine.  According to the medical 
evidence of record, the April 2003 VA examination, which was 
used to award the 20 percent evaluation, is the most recent 
medical evidence that shows the severity of the veteran's 
back disability for this time period.  There is no other 
evidence from September 26, 2003, to November 22, 2004, that 
shows the severity of the veteran's lumbar spine disability.  
Therefore, in the absence of such medical evidence, the Board 
cannot make a determination of whether an evaluation in 
excess of 20 percent is warranted.

For the period November 23, 2004, to the present, the Board 
finds that an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine is not 
warranted under all rating criteria that have been in effect 
since the beginning of the veteran's appeal.  Using the 
rating criteria for intervertebral disc syndrome in effect 
prior to September 23, 2002, the veteran's symptoms at the 
time of the November 2004 examination meet the criteria for a 
40 percent rating.  Forward flexion was limited to 30 
degrees, extension was limited to five degrees, left and 
right lateral flexion at 10 degrees, and left and right 
lateral rotation at five degrees.  Comparing the veteran's 
range of motion to the normal range of motion for the 
thoracolumbar spine found at 38 C.F.R. § 4.71, Plate V 
(2004), the Board finds that the veteran's range of motion of 
the lumbar spine is severely limited.  In addition, the 
veteran has lumbar spasm that causes flattening of the normal 
curvature of the spine.  Further, he states that he is in 
constant pain.  Therefore, his symptoms are considered severe 
with recurring attacks and intermittent relief.  Using 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), the veteran's 
disability meets the criteria for a 40 percent evaluation.  
An evaluation in excess of 40 percent is not warranted 
because the veteran is not found to have persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings, such as absent ankle jerks.  According to the 
November 2004 VA examination, the neurological examination 
was within normal limits.  Therefore, the medical evidence 
does not support an evaluation in excess of 40 percent.

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) was amended 
September 23, 2002.  Under this amended code, the veteran's 
degenerative joint disease may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which means bed rest prescribed by a physician and 
treatment by a physician.  There is no medical evidence of 
record that shows the veteran required bed rest prescribed by 
a physician and treatment by a physician due to 
intervertebral disc syndrome.  Hence, consideration of the 
lumbar spine pathology under revised Diagnostic Code 5293 is 
not for application in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Using the criteria for limitation of motion of the lumbar 
spine in effect prior to September 26, 2003, the veteran's 
degenerative joint disease of the lumbar spine also warrants 
a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  As stated before, the veteran's range of motion 
of the lumbar spine is severely limited compared to the 
normal range of motion.  The rating criteria under this 
diagnostic code allows for a 40 percent rating when the 
limitation of motion of the lumbar spine is deemed severe.  
Therefore, the 40 percent rating is correct.  A rating in 
excess of 40 percent using the criteria in effect prior to 
September 26, 2003, is not warranted.  As such, the veteran 
is not found to have ankylosis of the spine or fracture of 
the vertebra, which would allow for a higher rating.  
Therefore, a rating in excess of 40 percent is not warranted.

The rating criteria for disabilities of the spine were 
amended in September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  Using the amended criteria, the 
veteran's disability is correctly rated as 40 percent 
disabling.  As noted in the November 2004 VA examination 
report, the veteran's range of motion in forward flexion was 
limited to 30 degrees.  The rating criteria allows for a 40 
percent evaluation when forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less.  A rating in excess 
of 40 percent under this amended code is not warranted, as 
the veteran was noted to have no ankylosis of the spine.  As 
a finding of ankylosis of the spine is required for a rating 
in excess of 40 percent, the Board finds that the rating of 
40 percent, as given by the RO, is correct.

Although the diagnostic code for intervertebral disc syndrome 
changed from 38 C.F.R. § 4.71a, Diagnostic Code 5293 to 
Diagnostic Code 5243 on September 26, 2003, the rating 
criteria for intervertebral disc syndrome, based on 
incapacitating episodes, did not change.  Therefore, an 
evaluation under this code is not for application because the 
veteran was not found to have been prescribed bed rest by a 
physician, as stated above.

In conclusion, the Board finds that there is no medical 
evidence in which to make a determination on the severity of 
the veteran's degenerative joint disease for the period 
September 26, 2003, to November 22, 2004.  Therefore, an 
evaluation in excess of 20 percent cannot be determined.  For 
the period November 23, 2004, to the present, the medical 
evidence supports an evaluation of 40 percent, using all 
rating criteria in effect during the pendency of the 
veteran's appeal.  An evaluation in excess of 40 percent is 
not warranted based on the medical evidence of record.




ORDER

1.  For the period September 26, 2003, to November 22, 2004, 
an evaluation in excess of 20 percent for degenerative joint 
disease of the lumbar spine is denied.

2.  For the period November 23, 2004, to the present, an 
evaluation in excess of 40 percent for degenerative joint 
disease of the lumbar spine is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


